DETAILED ACTION
Response to Amendment
 	This Final office action is in response to Applicant’s amendment filed 12/21/2020. Claims 1, 10 and 21 have been amended. Claims 1-21 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive.

 	The previously pending objection to claims 1, 10 and 21 has been withdrawn.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

 	Claims 1-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hallock (US 20180012005 A1), in view of Hoffberg-Borghesani et al (US 10361802 B1), in further view of Redding et al (US 20140370879 A1).
As per claim 1, Hallock discloses a computer implemented method of executing based on user set preferences or conditional user preferences (i.e., All of these traits, habits, preferences, behaviors, etc., are recognizable and when considered collectively, can be used to uniquely identify the person who manifests the given set of known traits.  A device configured to capture, learn and monitor such traits resulting from device usage by a first user, ¶ 0015), the computer implemented method being comprising: 
detecting, by a proximity sensor, a user device present in a vicinity of the specific environment (i.e., The personal identification system includes a device comprised of a primary network transceiver having a globally unique identifier and a secondary network transceiver of the near proximity type such as personal area network, near-me area network or body area network including a unique identifier, a storage medium, a plurality of sensor circuits, ¶ 0028, wherein any of the following types of traits as they relate to those of the human: air temperature, air pressure, relative humidity, location (latitude, longitude and altitude), ¶ 0041); 
identifying, by a processor, the user device; registering an unidentified user device detected for a first time, wherein the unidentified user device is registered by storing a user identity (UID) (i.e., The personal identification system 102 (see FIGS. 3,4 and 4A) determines a probability that the person in possession of a mobile 
executing the stored user preferences or conditional user preferences of the user, pertaining to the specific environment (i.e., One person drives to work each day using the same set of turns.  One person is always at home by 9:00 PM.  All of these traits, habits, preferences, behaviors, etc., are recognizable and when considered collectively, can be used to uniquely identify the person who manifests the given set of known traits, ¶ 0015 wherein any of the following types of traits as they relate to those of the human: air temperature, air pressure, relative humidity, location (latitude, longitude and altitude), ¶ 0041).
Additionally, Hallock discloses evaluating a set of multiple human traits relating to physical, physiological, environmental, biometric, or activity (¶ 0020), and relying on use of a plurality of physical, physiological, environmental, biometric, or activity traits. Throughout this description reference to the term "trait", "human trait" or " habitual trait" (¶ 0041).
However, Hallock does not explicitly disclose automatically executing a repetitive task based on user set preferences or conditional user preferences for the repetitive 
Hoffberg-Borghesani et al disclose steps required to complete tasks should be simple, require a short amount of time and not create user frustration. The system should guide the user along a decision path, providing automatic sequencing of steps. The most frequently used choices should be provided as defaults, and smart screens may be employed (column 99, lines 8-17). 
A user could teach the interface through trial and error to record the desired broadcast programs. Thus, the presently described recognition algorithms may be adaptive and learning, and need not apply a finite set of predetermined rules in operation. For such a learning task, a neural network processor may be implemented, as known in the art (column 108, lines 45-52). 
The interface may perform comparatively simple tasks, such as standard graphic user interface implementation with optimized presentation of screen options, or include more complex functionality, such as pattern recognition, pattern matching and complex user preference correlations (column 120, lines 59-64).
In determining mood, a number of physiologic parameters may be detected. In a training circumstance, these set of parameters are correlated with a temporally associated preference. Thus, when a user inputs a preference into the system as feedback, mood data is also obtained. Invariant preferences may be separated, and 
The system according to the present invention accommodates at least two different means of user definition of preferences. In a first mode, a user specifically or explicitly makes choices, much as in a questionnaire, to define explicit preferences (column 168, lines 49-53). Where the system employs content-based analysis of a media stream, it is also possible to rate temporal portions of the media stream, much as political analysts rate politician's performance during long speeches or debates. Therefore, rather than an analysis of the whole, user preference may be applied to particular scenes of a movie, for example (column 169, lines 7-12).
The interface, upon identifying the user, retrieves information regarding the user, which may include past history of use, user preferences, user sophistication, patterns of variation of user, which may be based on, e.g., time, mood, weather, lighting, biometric factor or other factors. If the user is not uniquely identified, then the initial interaction with the system is used to determine a preferred or optimal mode of interaction (column 125, lines 4-11).
In addition, Hallock does not disclose wherein the user device is a registered user device, and wherein the user preferences for are received from the user as an input while registering the user device through a user interface of the user device.
Redding et al disclose the mobile device may transmit a registration request with user information (e.g., a device identity or "deviceID").  The registration request may be sent to the central server via Internet communications with a web portal, web site, 
Hallock, Hoffberg-Borghesani et al and Redding et al are concerned with management of activities of a user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include automatically executing a repetitive task based on user set preferences or conditional user preferences for the repetitive task, wherein the repetitive task pertains to a specific environment, and executing the stored user preferences or conditional user preferences of the user for the repetitive task, to automatically execute the repetitive task, and the conditional user preferences may be set by the 
As per claim 2, Hallock discloses the proximity sensor is one of a capacitive sensor, inductive sensor, magnetic sensor, photo sensor, Hall effect sensor, and ultrasonic sensor (i.e., magnetic sensors 12 (e.g. for directional sensing), proximity sensors 13, ¶ 0058).
As per claim 3, Hallock discloses the proximity sensor is implemented using a technique selected from a group consisting of Wireless Fidelity (Wi-Fi), Bluetooth, Near Field Communication (NFC), Radio Frequency Identification (RFID), and Global Positioning System (GPS) (i.e., Bluetooth transceiver 94 having a unique Bluetooth network address (BD_ADDR), Wi-Fi transceiver 96, ¶ 0058).
As per claim 4, Hallock discloses the UID is stored in an encrypted format (i.e., Another example might be a data security inquisitor App running on the personal identity device that upon learning the device is not in the possession of the first user, takes defensive steps to protect user data by erasing or encrypting it, ¶ 0087).

As per claim 6, Hallock discloses the user preference is provided using a gesture of at least one hand of the user (i.e., One person holds a cell phone vertical at eye level; another person holds a cell phone at chest height at a 45-degree angle.  One person uses two fingers to type on a touch screen, another types with a single finger.  One person types at a very slow speed, another types very fast, ¶ 0015).
As per claim 7, Hallock discloses storing the user preference in at least one of a memory of the system and a memory of a remote device (i.e., Such traits, preferences, habits, etc. are represented in the form of data, for example, as is acquired from a neural network training session.  This trait data (neural network neuron biases, values and weights) is captured and saved in a first user's knowledgebase thus creating a trait profile during a machine learning session, resulting in a timeline of trait event data stored over a period of time, for example, over several days of use, ¶ 0046).
As per claim 8, Hallock discloses modifying the user preferences of a user operating the user device (i.e., During these predictive process, in some embodiments, refinements are made to a first user's trait profile within the knowledgebase so as to improve the accuracy of the first user's trait profile by 
As per claim 9, Hallock discloses receiving a trigger from a user device for executing the stored user preferences (i.e., In the event of unknown user determination, the present user is prompted to provide proof of identity that when verified result in modification to the comparator output probability to either of the other two possible states.  Those results are then stored in the first user knowledgebase as the most recent human trait first user in possession probability, ¶ 0026).
Claims 10-18 and 21 are rejected based upon the same rationale as the rejection of claims 1-9 and 1, respectively, since they are the system claims corresponding to the method claims.

 	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hallock (US 20180012005 A1), in view of Hoffberg-Borghesani et al (US 10361802 B1), in further view of Redding et al (US 20140370879 A1), in further view of Khan et al (US 20170357798 A1).
As per claims 19 and 20, Hallock does not disclose a dedicated Integrated Circuit (IC) comprising: a transceiver module for transmitting and receiving the UID and the user preferences of the user to a remote memory; an encryption/decryption module for encrypting and decrypting the UID and the user preferences; and a co-processor for regulating flow of information between the transceiver module and the 
Khan et al discloses NFC memory module 150 may operate in conjunction with NFC device module 130 and/or NFC controller module 140 to allow for NFC communication 15 between electronic device 100 and merchant subsystem 200.  NFC memory module 150 may be embedded within NFC device hardware or within an NFC integrated circuit ("IC").  NFC memory module 150 may be tamper resistant and may provide at least a portion of secure element 145.  For example, NFC memory module 150 may store one or more applications relating to NFC communications (e.g., application 143) that may be accessed by NFC controller module 140.  For example, such applications may include financial payment applications, secure access system applications, loyalty card applications, and other applications, which may be encrypted.  In some embodiments, NFC controller module 140 and NFC memory module 150 may independently or in combination provide a dedicated microprocessor system that may contain an operating system, memory, application environment, and security protocols intended to be used to store and execute sensitive applications on electronic device 100.  NFC controller module 140 and NFC memory module 150 may independently or in combination provide at least a portion of secure element 145, which may be tamper resistant.  For example, such a secure element may be configured to provide a tamper-resistant platform (e.g., as a single or multiple chip secure microcontroller) that may be capable of securely hosting applications and their confidential and cryptographic data (e.g., applet 153 and key 155) in accordance with rules and security 
Hallock and Khan et al are concerned with effective identification of a user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a dedicated Integrated Circuit (IC) comprising: a transceiver module for transmitting and receiving the UID and the user preferences of the user to a remote memory; an encryption/decryption module for encrypting and decrypting the UID and the user preferences; and a co-processor for regulating flow of information between the transceiver module and the encryption/decryption module, and an on-board memory for storing the UID and the user preferences in Hallock, as seen in Khan et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Response to Arguments
 	In the Remarks, Applicant argues Examiner alleges that Hallock anticipates the present application in view of Hoffberg-Borghesani, in further view of Redding. However, the applicant argues that Hallock nowhere teaches the claimed element (provided below for ease of the amended claims): "executing the stored user preferences or conditional user preferences of the user for the repetitive task, to automatically execute the repetitive task pertaining to the specific environment, wherein the user preferences are received from the user as an input while registering the user device through a user interface of the user device and the conditional user preferences may be set by the user which are based on time, date, temperature, weather, lighting conditions, and other factors.".
Further, Examiner alleges that Hoffberg-Borghesani in (column 99, lines 8-17, column 108, lines 45-52 and column 120, lines 59-64) teaches or suggests the automatically executing a repetitive task based on user set preferences for the repetitive task. The applicant has read the cited prior art (i.e. Hoffberg-Borghesani) in entirety as well as the paragraphs (column 99, lines 8-17, column 108, lines 45-52 and column 120, lines 59-64) pointed out by the respected examiner. But, these paragraphs and the cited reference fails to suggest automatically executing a repetitive task based on user set preferences for the repetitive task. 
Moreover, the cited reference nowhere teaches the current amendment in the claims "executing the stored user preferences or conditional user preferences of the user for the repetitive task, to automatically execute the repetitive task pertaining to the specific environment, wherein the user preferences are received from the user 
Examiner agrees with the applicant that Hallock does not disclose "wherein the user device is a registered user device, and wherein the user preferences for are received from the user as an input while registering the user device through a user interface of the user device." Further, explaining Redding, the examiner provided that Redding discloses (in paragraph [0190]) that the mobile device may transmit a registration request of a user device. Hence, basically, Redding discloses the part wherein the user registration is checked or completed. However, nowhere does it discloses implicitly or explicitly about performing of repetitive tasks automatically based on user preferences for performing the repetitive task pertaining to a specific environment for example automatically selecting the floor by a lift system when the user is detected within the proximity of the lift. 
Moreover, the cited reference fails to suggest the current amendment in the claims "the conditional user preferences may be set by the user which are based on time, date, temperature, weather, lighting conditions, and other factors". Hence, claims 1, 10, and 21 are non-obvious even in their present form. The Examiner respectfully disagrees.
As discussed in the updated rejection, Hallock (US 20180012005 A1), in view of Hoffberg-Borghesani et al (US 10361802 B1), in further view of Redding et al (US 20140370879 A1) indeed disclose Applicant’s amended claim language.

The system according to the present invention accommodates at least two different means of user definition of preferences. In a first mode, a user specifically or explicitly makes choices, much as in a questionnaire, to define explicit preferences (column 168, lines 49-53). Where the system employs content-based analysis of a media stream, it is also possible to rate temporal portions of the media stream, much as political analysts rate politician's performance during long speeches or debates. Therefore, rather than an analysis of the whole, user preference may be applied to particular scenes of a movie, for example (column 169, lines 7-12).
The interface, upon identifying the user, retrieves information regarding the user, which may include past history of use, user preferences, user sophistication, patterns of variation of user, which may be based on, e.g., time, mood, weather, lighting, biometric factor or other factors. If the user is not uniquely identified, then the initial interaction with the system is used to determine a preferred or optimal mode of interaction (column 125, lines 4-11).

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
- Luke Russell et al (Personalization Using Sensors for Preliminary Human Detection in an IoT Environment) disclose human identification using sensors and microcontrollers and discusses how this can lead to integration and increased personalization within an IoT smart environment using only unobtrusive sensors.

 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726.  The examiner can normally be reached on M-F 10a-6:30p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        March 15, 2021